Tbat tbe doctrine of fee-simple conditional, and fee-simple absolute, as they were anciently held in England, and entail-ments,' by virtue of tbe statute de donis, could never bave *177any force in tbis state, being opposed to the nature of our tenures, and against tbe reason and policy of our law. 2 Blackstone’s Com. 110, 118.— 2 Bacon’s Abrid. 79, 80.
That estates tail are always descendible, but confined to a. particular line of descent, which, is not the present case; but the estate devised is to all the male heirs of the name of Chappel; therefore it cannot be made to take effect in the latitude here contended: And that estates tail.are always divided from the feeMmple, and there always is a reversion, until the particular estate is united with the reversion, and so again becomes a fee-simple: But there is no reversion or remainder in this case, the whole estate continues entire, and carries the fee-simple with it; therefore, this is not that kind of estate, which, even by the British law, would be unalienable. 1 Bacon’s Abrid. 400.
Judgment was for the defendant by the whole court.